DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted were timely filed. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner. 
Due to the large number of references the examiner requests that Applicant point out any particularly relevant references to the claimed invention. Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See MPEP 609.04(a) III.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). (Emphasis in original). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver PopcornCo. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del.1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D.FI. 1972).
Accordingly, unless applicant specifically indicates the documents that are material to the claims of the current application in a new IDS - by pointing out the relevancy of the documents that are material to the claims of the current application, the examiner will consider that none of the documents in the IDSs are material to the claims of the current application..

Claim Objections
Claims 1-30 are objected to because of the following informalities: 
	In claim 1, 4th line from bottom, an instance of “turbine” should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations considered to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 18, the limitation recited as “the geared architecture is a star gear system” renders the claim indefinite since “star gear system” is not a recognized type of “epicyclical gear system” (recited in parent claim 6). (note: an “an epicyclical gear system” is known to be inclusive of a star gear and/or “a star gear system”).

In claim 19, the limitation recited as “the geared architecture is a planetary gear system” renders the claim indefinite since “planetary gear system” is not a recognized type of “epicyclical gear system” (recited in parent claim 6). (note: an “an epicyclical gear system” is known to be inclusive of planetary gears and/or “a planetary gear system”). Due to dependency, this rejection also applies to claims 20-30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Howe et al. (D. C. Howe and T. A. Wynosky, Energy Efficient Engine Program Advanced Turbofan Nacelle Definition Study, NASA Report CR-1/4942, May 1985; hereafter referred to as Howe; see IDS submission) in view of Morin et al. (US 8,246,292 - hereafter referred to as Morin; see IDS submission), Wilfert (G. Wilfert, Geared Fan, taken from Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, Lecture Series 2008-03, von Karman Institute for Fluid Dynamics; see IDS submission), and wherein Decker et al. (US 7,374,403 - hereafter referred to as Decker; see IDS submission) is cited on an evidentiary basis.

In reference to claim 1
Howe discloses:
A gas turbine engine assembly, comprising:
a fan section (see Figure 4.2-5 on page 14) including a fan (i.e., that having the identified “fan blades”) including a fan (i.e., that having the identified “fan blades”) and a fan case (i.e., the portion of the identified “nacelle” that extends from immediately forward of the identified “fan blades” to axially coincident with the identified “bypass duct”) surrounding the fan to define a bypass duct (see Figure 4.2-5 on page 14), the fan including a plurality of fan blades (i.e., the elements having the dimension DFAN - see Figure 4.2-5 on page 14) having circumferentially outermost edges, a diameter of the fan having a dimension D (DFAN - see Figure 4.2-5 on page 14) extending between the circumferentially outermost edges of the fan blades, each fan blade having a leading edge (i.e., that defining the aft boundary of LINLET - see Figure 4.2-5 on page 14), a forward-most portion on the leading edges of the fan blades in a first reference plane, wherein a portion of the fan case is forward (see Figure 4.2-5 on page 14) of the leading edges of the fan blades relative to an engine central longitudinal axis;
a compressor section including a first compressor (i.e., low pressure compressor) and a second compressor (i.e., high pressure compressor) axially aft of the first compressor relative to the engine central longitudinal axis (see Table 6.1-I on page 53 showing --Staging-- of engine STF653 as --1-3-11-2-5--, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively);
a turbine section including a first turbine (i.e., high pressure turbine) and a fan drive turbine (i.e., low pressure turbine), wherein each of the first compressor and the fan drive turbine includes a greater number of stages (3 stages and 5 stages, respectively) than the first turbine (2 stages);
a nacelle (i.e., the element corresponding with dimension LCOWL shown in Figure 4.2-5) including an inlet portion forward of the fan relative to the engine central longitudinal axis, a forward edge on the inlet portion in a second reference plane, and a length of the inlet portion having a dimension L (LINLET - see Figure 4.2-5 on page 14) measured along the engine central longitudinal axis between the first reference plane and the second reference plane;
wherein the fan delivers a portion of air into the compressor section and a portion of air into the bypass duct, and a bypass ratio of greater than 10 (i.e., 12.8 - see Table 4.1-I on page 10), the bypass ratio being a ratio of a volume of air passing to the bypass duct compared to a volume of air passing into the compressor section;
a dimensional relationship of L/D (see Figure 4.2-5 on page 14).

Howe does not disclose:
a geared architecture;
a first shaft concentric with a second shaft, the first and second shafts rotatable about the engine central longitudinal axis, wherein the first shaft connects the fan and the first compressor to the fan drive turbine turbine, the second shaft connects the second compressor to the first turbine, and the first shaft drives the fan through the geared architecture.

Morin discloses:
a geared turbofan in which the fan is driven by a geared architecture having a gear reduction ratio of greater than 2.3:1 (see col.4:ll.13-16); a transmission architecture (including the geared architecture) having an inner shaft (30) connecting a low pressure turbine to the fan and an outer shaft (32) connecting a high pressure turbine to a high pressure compressor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe to include a geared architecture having a reduction ratio of greater than 2.3:1, as disclosed by Morin, for the purpose of achieving a desired fan speed (in order to achieve a desired engine noise level and/or performance characteristic) and to include the transmission architecture of Morin for the purpose of ensuring successful operation due to use of a known means for achieving transmission between rotating sections of a turbofan.

Howe also does not disclose:
each of the fan blades is a swept fan blade;

Wilfert discloses:
	a turbofan comprising fan blades that are swept (see page 10).

Decker is cited as evidence that making gas turbine engine blades swept improves efficiency (see col.7:ll.65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe to make the fan blades swept, as disclosed by Wilfert, for the purpose of improving efficiency.

Howe discloses an L/D value of 0.291 (see Figure 4.2-5 on page 14) and, thus, does not disclose:
the dimensional relationship of L/D is between 0.30 and 0.40.

According to MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See in re Scheri, 156 F.2d 72, 74-75 (GCPA 1346) (prior art showed an angle in a groove of up to 30° and an applicant claimed an angle of no less than 120°), and it is noted that Applicant has not disclosed any criticality to the range “between 0.30 and 0.40”
The claimed “between 0.30 and 0.40” is obvious over the disclosed value of 0.291 in Howe since they are sufficiently close in value.

In reference to claim 2
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly as recited in claim 1.

Wilfert further discloses:
	a geared turbofan comprising a fan having a pressure ratio of 1.40 or less (see Figure 4).

Wilfert further teaches --The general principle of geared configuration is to further increase bypass ratio over current designs in order to improve propulsive efficiency and hence thrust specific fuel consumption, and decrease noise and weight at the same time. This is achieved by reducing Fan speed and pressure ratio for high bypass ratio Fans, and increasing LPC and LPT speeds and thus keeping efficiencies high and stage and airfoil (A/F) count low.-- (page 1, Introduction). 
Accordingly, Wilfert recognizes that fan pressure ratio of a gas turbine engine is a result-effective variable that is chosen in combination with other engine parameters in order to achieve desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin and Wilfert to include a fan pressure ratio of 1.4 or less, as further disclosed by Wilfert, for the purpose of achieving desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).

Howe in view of Morin and Wilfert addresses:
the fan has a pressure ratio of between 1.20 and 1.50 (Wilfert) across the fan blade alone at cruise at 0.8 Mach and 35,000 feet (note: the pressure ratio of a fan is understood to one having ordinary skill in the art as representing that across the respective fan / fan blades; “at a cruise at 0.8 Mach and 35,000 feet” is considered a statement of intended use / result that does not limit the structure of the claimed invention).

In reference to claim 6
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly as recited in claim 2, wherein the geared architecture is an epicyclical gear train (Morin).

In reference to claim 12
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly as recited in claim 6, wherein the pressure ratio of the fan is less than 1.45 (Wilfert - 1.4 or less) across the fan blade alone at cruise at 0.8 Mach and 35,000 feet.

In reference to claim 13
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly as recited in claim 12, wherein the first turbine includes two stages (i.e., see Howe Table 6.1-I on page 53 showing --Staging-- of engine STF653 as --1-3-11-2-5--, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively).

In reference to claim 14
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly as recited in claim 13, wherein the geared architecture defines a gear reduction ratio of greater than 2.3 (Morin).

In reference to claim 15
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly as recited in claim 14, wherein the first compressor is a three-stage compressor (i.e., see Howe Table 6.1-I on page 53 showing --Staging-- of engine STF653 as --1-3-11-2-5--, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively).

In reference to claim 16
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly of claim 14.

Morin further discloses:
	the fan has a low corrected fan tip speed of less than 1150 ft / second (see col.4:ll.37-39).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin and Wilfert to include a low corrected fan tip speed of less than 1150 ft / second, as further disclosed by Morin, for the purpose of achieving a desired engine noise level.

Howe in view of Morin and Wilfert therefore also addresses:
further comprising a fan tip relative Mach number below 1.1 at full-takeoff (note: less than 1150 ft/sec includes values within “Mach number below 1.1”; “at full-takeoff” is considered as a statement of intended use/result that does not structurally limit the claimed invention).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Morin, Wilfert, and Rowlands (US 6,071,077; see IDS submission).

In reference to claims 3-5
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly as recited in claim 2. (claims 3 and 4)
The gas turbine engine assembly as recited in claim 4. (claim 5)

Howe in view of Morin and Wilfert does not addresses:
the swept fan blade includes a rearward swept portion. (claims 3 and 5)
the swept fan blade includes a forward swept portion. (claim 4)

	Rowlands discloses:
a gas turbine engine fan blade having a swept configuration with both forward and aft swept portions, wherein the swept configuration promotes (see Abstract) increased resistance to foreign object damage and reduces internal stresses due to centrifugal force.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin and Wilfert to have a swept configuration including both forward and aft swept portions, as disclosed by Rowlands, for the purpose of promoting increased resistance to foreign object damage and reduced internal stresses due to centrifugal force.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Morin, Wilfert, and McConachie et al. (US 5,915,403 - hereafter referred to as McConachie; see IDS submission).

In reference to claim 7
Howe in view of Morin and Wilfert addresses:
The assembly of claim 6.

Howe in view of Morin and Wilfert does not address:
the second reference plane is oriented at an oblique angle relative to the engine central longitudinal axis.  

McConachie discloses:
	a gas turbine engine comprising an inlet plane that is oriented at an angle (i.e., theta - Figure 1) relative to the engine axis, which improves aerodynamic performance of the inlet during cruise (see col.1:ll.39-44).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin and Wilfert to make the inlet plane angled to the engine axis, as disclosed by McConachie, for the purpose of improving aerodynamic performance of the inlet during cruise.

In reference to claim 8
Howe in view of Morin, Wilfert, and McConachie addresses:
The gas turbine engine assembly as recited in claim 7, wherein the pressure ratio of the fan is less than 1.45 (Wilfert - 1.4 or less) across the fan blade alone at cruise at 0.8 Mach and 35,000 feet.

In reference to claim 9
Howe in view of Morin, Wilfert, and McConachie addresses:
The gas turbine engine assembly of claim 8.

Morin further discloses:
	the fan has a low corrected fan tip speed of less than 1150 ft / second (see col.4:ll.37-39).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin, Wilfert, and McConachie, to include a low corrected fan tip speed of less than 1150 ft / second, as further disclosed by Morin, for the purpose of achieving a desired engine noise level.

Howe in view of Morin, Wilfert, and McConachie therefore also addresses:
further comprising a fan tip relative Mach number below 1.1 at full-takeoff  (note: less than 1150 ft/sec includes values within “Mach number below 1.1”; “at full-takeoff” is considered as a statement of intended use/result that does not structurally limit the claimed invention).

In reference to claim 10
Howe in view of Morin, Wilfert, and McConachie addresses:
The gas turbine engine assembly as recited in claim 9, wherein the first turbine includes two stages (i.e., see Howe Table 6.1-I on page 53 showing --Staging-- of engine STF653 as --1-3-11-2-5--, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively).  



In reference to claim 11
Howe in view of Morin, Wilfert, and McConachie addresses:
The gas turbine engine assembly as recited in claim 10, wherein the forward edge on the inlet portion is further from the first reference plane near a top of the gas turbine engine assembly than (see McConachie Figure 1) the forward engine is near a bottom of the gas turbine engine assembly.

Claims 17-22, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Morin, Wilfert, and Suciu et al. (US 2009/0056306 - hereafter referred to as Suciu; see IDS submission).

In reference to claim 17
Howe in view of Morin and Wilfert addresses:
The gas turbine engine assembly as recited in claim 16, wherein the fan drive turbine includes an inlet (inherent), an outlet (inherent), and a pressure ratio (inherent).

Howe in view of Morin and Wilfert does not address:
the pressure ratio is greater than 5:1, where the pressure ratio is pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle.

Suciu discloses:
	a geared turbofan comprising a low pressure turbine that drives the fan, wherein the low pressure turbine has a pressure ratio of greater than 5:1 (see paragraph [0012]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin and Wilfert to include a low pressure turbine pressure ratio of greater than 5:1, as disclosed by Suciu, for the purpose of achieving a desired engine performance characteristic (note: pressure ratio across a low pressure turbine corresponds with energy extraction, thereby dictating rotational speed of the low pressure spool and fan and, thus, various performance aspects of the engine).

Howe in view of Morin, Wilfert, and Suciu therefore addresses:
the low pressure turbine pressure ratio is greater than 5:1 (Suciu), where the pressure ratio is pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle (note: the pressure ratio of a stage is understood to one having ordinary skill in the art as representing that across the inlet and outlet of the respective stage).

In reference to claim 18 (as far as it is clear and definite)
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 17, wherein the geared architecture is a star gear system (Morin).

In reference to claim 19 (as far as it is clear and definite)
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 17, wherein the geared architecture is a planetary gear system (Morin).

In reference to claim 20
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 19, wherein the gas turbine engine assembly is a two-spool engine including a first spool and a second spool, the first spool comprises the first compressor and the fan drive turbine, and the second spool comprises the second compressor and the first turbine (note: the instant recitations merely define “first spool” and “second spool” in terms of antecedent limitations).

In reference to claim 21
Howe in view of Morin, Wilfert, and Suciu addresses:
	The gas turbine engine assembly as recited in claim 20.

Morin further discloses:
	the fan has a low corrected fan tip speed of less than 1150 ft / second (see col.4:ll.37-39).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin, Wilfert, and Suciu, to include a low corrected fan tip speed of less than 1150 ft / second, as further disclosed by Morin, for the purpose of achieving a desired engine noise level.

Howe in view of Morin, Wilfert, and Suciu therefore also addresses:
the fan tip relative Mach number is equal to or below 1.0 at full-takeoff (note: less than 1150 ft/sec includes values within “Mach number below 1.0”; “at full-takeoff” is considered as a statement of intended use/result that does not structurally limit the claimed invention).

In reference to claim 22
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 21, wherein the dimensional relationship of L/D is between 0.30 and 0.35 (note: “0.30” is obvious over the disclosed value of 0.291 in Howe since they are sufficiently close in value).

In reference to claim 24
Howe in view of Morin, Wilfert, and Suciu addresses:
	The gas turbine engine assembly as recited in claim 21.

Morin further discloses:
the turbine section includes a mid-turbine frame (57) between the high pressure turbine and the low pressure turbine including vanes (57) and that supports bearing systems (38).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin, Wilfert, and Suciu to include a mid-turbine frame between the high pressure turbine and the low pressure turbine having vanes and that supports bearing systems, as further disclosed by Morin, for the purpose providing adequate support to the rotating components and guiding of the flow into the low pressure turbine.

Howe in view of Morin, Wilfert, and Suciu therefore also addresses:
the turbine section includes a mid-turbine frame (Morin) between the first turbine and the fan drive turbine relative to the engine central longitudinal axis; the mid-turbine frame supports bearing systems (Morin) in the turbine section; and the mid-turbine frame includes a plurality of vanes (Morin) in a core airflow path defined by the turbine section.

In reference to claim 26
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 24, wherein the fan drive turbine includes a greater number of stages than the first compressor (i.e., see Howe Table 6.1-I on page 53 showing --Staging-- of engine STF653 as --1-3-11-2-5--, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively).


In reference to claim 27
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 21, wherein the first compressor is a three-stage compressor (i.e., see Howe Table 6.1-I on page 53 showing --Staging-- of engine STF653 as --1-3-11-2-5--, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively).

In reference to claim 28
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 24, wherein the plurality of vanes (Morin - 59) are inlet guide vanes (i.e., Morin vanes 59 are at the inlet to the low pressure turbine) arranged to set airflow in the core airflow path entering the fan drive turbine.

In reference to claim 29
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 28, wherein the dimensional relationship of L/D is between 0.30 and 0.35 (note: “0.30” is obvious over the disclosed value of 0.291 in Howe since they are sufficiently close in value).

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Morin, Wilfert, Suciu, and Harris (US 4,240,250; see IDS submission).

In reference to claims 23 and 30
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 21 / claim 28. 

Howe in view of Morin, Wilfert, and Suciu does not address:
the dimensional relationship of L/D is between 0.35 and 0.40.

Harris discloses:
an inventive configuration of an outer cowling (in solid) of an air inlet cowling (10 - Figure 1), which is presented as an improvement over the outer cowling (in phantom) of a --conventional air inlet-- (see col.12:ll.58-66), and wherein the improvement is deemed to result in a lower length-to-diameter ratio of the outer cowling (see col.7:ll.40-51) compared with that of the             --conventional air inlet-- (col.12:ll.58-66); 
the length-to-diameter ratio is optimized to balance considerations of noise-suppression properties (see col.1:ll.11-23) of the inlet / fan duct (i.e., the inner diameter of the duct), performance (i.e., drag - see Abstract), and size/weight (see Abstract) of the inlet section and/or engine.

Therefore, Harris recognizes a design principle of a gas turbine engine inlet section optimization with regards to both the inner diameter of the inlet duct and dimensions (i.e., length, outer diameter, etc.) dictating its overall size, thereby rendering length-to-diameter ratio to be a result effective variable, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet length-to-fan-diameter ratio of the engine assembly of Howe in view of Morin, Wilfert, and Suciu in the routine design practice of optimizing a gas turbine engine for noise-suppression, performance, and size/weight.





Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Morin, Wilfert, Suciu, and McConachie.

In reference to claim 25
Howe in view of Morin, Wilfert, and Suciu addresses:
The gas turbine engine assembly as recited in claim 24.

Howe in view of Morin, Wilfert, and Suciu does not address:
the second reference plane is oriented at an oblique angle relative to the engine central longitudinal axis.  

McConachie discloses:
	a gas turbine engine comprising an inlet plane that is oriented at an angle (i.e., theta - Figure 1) relative to the engine axis, which improves aerodynamic performance of the inlet during cruise (see col.1:ll.39-44).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Howe in view of Morin, Wilfert, and Suciu to make the inlet plane angled to the engine axis, as disclosed by McConachie, for the purpose of improving aerodynamic performance of the inlet during cruise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-10, 12-14, 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No US 11,015,550 to Lord et al. (hereafter referred to as Lord). 

In reference to claims 1, 2, 6-10, 12-14, 16-23
Although the claims of the instant application are not identical to claim 10 of Lord, they are not patentably distinct from one another. The application claims are broader in at least one aspect since they omit, at the least, “each of the fan blades is a three-dimensional swept fan blade twisted about a first axis extending in a radial direction between the circumferentially outermost edge and a root of the fan blade” (Lord claim 1).

Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since the application claims are anticipated by Lord claim 10, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then the application claims are obvious over Lord claim 10 with respect to the broadening aspect.

The following notes are made:
	-the recitation “at cruise at 0.8 Mach and 35,000 ft” (Application claims 2, 8, and 12) is considered to be a statement of intended use that does not structurally limit the claimed invention;
	-“a star gear system” (Lord claim 1) is considered to address “epicyclical gear train” (Application claim 6) and “planetary gear system” (Application claim 19);
	-“fan tip speed of less than 1150 ft / second” (Lord claim 7) overlaps with the range established by “a fan tip relative Mach number below 1.1” (Application claims 9 and 16) and “a fan tip relative Mach number below 1.0” (Application claim 21), and “at full-takeoff” (Application claims 9, 16, and 21) is considered to be a statement of intended use that does not structurally limit the claimed invention.

Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lord claim 10 in view of Rowlands. 


In reference to claims 3-5
Lord claim 10 addresses:
The gas turbine engine assembly as recited in claim 2. (claims 3 and 4)
The gas turbine engine assembly as recited in claim 4. (claim 5)

Lord claim 10 does not addresses:
the swept fan blade includes a rearward swept portion. (claims 3 and 5)
the swept fan blade includes a forward swept portion. (claim 4)

	Rowlands discloses:
a gas turbine engine fan blade having a swept configuration with both forward and aft swept portions, wherein the swept configuration promotes (see Abstract) increased resistance to foreign object damage and reduces internal stresses due to centrifugal force.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Lord claim 10 to have a swept configuration including both forward and aft swept portions, as disclosed by Rowlands, for the purpose of promoting increased resistance to foreign object damage and reduced internal stresses due to centrifugal force.

Claims 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lord claim 10 in view of McConachie. 

In reference to claims 7 and 11
Lord claim 10 addresses:
The assembly of claim 6. (claim 7)
The gas turbine engine assembly as recited in claim 10. (claim 11)

Lord claim 10 does not address:
the second reference plane is oriented at an oblique angle relative to the engine central longitudinal axis. (claim 7) 
the forward edge on the inlet portion is further from the first reference plane near a top of the gas turbine engine assembly than the forward engine is near a bottom of the gas turbine engine assembly. (claim 11)

McConachie discloses:
	a gas turbine engine comprising an inlet plane that is oriented at an angle (i.e., theta - Figure 1) relative to the engine axis, which improves aerodynamic performance of the inlet during cruise (see col.1:ll.39-44).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Lord claim 10 to make the inlet plane angled to the engine axis, as disclosed by McConachie, for the purpose of improving aerodynamic performance of the inlet during cruise.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Lord claim 10 in view of Howe, and wherein Seda et al. (US 6,732,502 - hereafter referred to as Seda; see IDS submission) is cited on an evidentiary basis.

In reference to claim 15
Lord claim 10 addresses:
The gas turbine engine assembly as recited in claim 14.


Lord claim 10 does not address:
the first compressor is a three-stage compressor.

Howe discloses:
a gas turbine engine comprising a staging having a stage count of 1, 3, 11, 2, and 5, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively (see Table 6.1-I on page 53).

Seda is cited as evidence that stage counts is a result-effective variable in optimizing the
overall design (i.e., for noise, weight, specific fuel consumption, and cost) of a gas turbine
engine (see col.1:11.48-62).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Lord claim 10 include the staging of Howe for the purpose of achieving a desired engine performance and correspondingly optimizing the gas
turbine engine.

Claims 24 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lord claim 13. 

In reference to claims 24 and 28-30
Although the claims of the instant application are not identical to claim 13 of Lord, they are not patentably distinct from one another. The application claims are broader in at least one aspect since they omit, at the least, “each of the fan blades is a three-dimensional swept fan blade twisted about a first axis extending in a radial direction between the circumferentially outermost edge and a root of the fan blade” (Lord claim 1).

Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since the application claims are anticipated by Lord claim 13, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then the application claims are obvious over Lord claim 13 with respect to the broadening aspect.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over Lord claim 13 in view of McConachie. 

In reference to claim 25
Lord claim 13 addresses:
The gas turbine engine assembly as recited in claim 24.

Lord claim 13 does not address:
the second reference plane is oriented at an oblique angle relative to the engine central longitudinal axis.  

McConachie discloses:
	a gas turbine engine comprising an inlet plane that is oriented at an angle (i.e., theta - Figure 1) relative to the engine axis, which improves aerodynamic performance of the inlet during cruise (see col.1:ll.39-44).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Lord claim 13 to make the inlet plane angled to the engine axis, as disclosed by McConachie, for the purpose of improving aerodynamic performance of the inlet during cruise.

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lord claim 13 in view of Howe, and wherein Seda is cited on an evidentiary basis.

In reference to claims 26 and 27
Lord claim 13 addresses:
	The gas turbine engine assembly as recited in claim 24.

Lord claim 13 does not address:
the fan drive turbine includes a greater number of stages than the first compressor. (claim 26)
the first compressor is a three-stage compressor. (claim 27)

Howe discloses:
a gas turbine engine comprising a staging having a stage count of 1, 3, 11, 2, and 5, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively (see Table 6.1-I on page 53).

Seda is cited as evidence that stage counts is a result-effective variable in optimizing the
overall design (i.e., for noise, weight, specific fuel consumption, and cost) of a gas turbine
engine (see col.1:11.48-62).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Lord claim 13 include the staging of Howe for the purpose of achieving a desired engine performance and correspondingly optimizing the gas turbine engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745